Citation Nr: 0511994	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  01-09 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
January 2002 at which time the claim was denied.  The 
appellant appealed the Board's January 2002 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  By Order dated March 17, 2003, 
the Court vacated the Board's January 2002 decision and 
remanded the case back to the Board.  In November 2003, the 
Board remanded the issue on appeal back to the RO.  


FINDING OF FACT

It is certified that the appellant had no recognized active 
duty service.


CONCLUSION OF LAW

The appellant is not a "veteran" for purposes of entitlement 
to VA benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to appellants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a appellant 
who files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.  

The record shows that the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
basic entitlement to VA benefits.  The discussions in the 
rating decision, statement of the case, supplemental 
statement of the case and correspondence from the RO have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, a letter dated in January 2004 effectively 
furnished notice to the appellant of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
appellant was subsequent to the rating decisions which gave 
rise to this appeal, the Board finds no prejudice to the 
appellant.  He was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  The RO's subsequent actions and notice to the 
appellant effectively cured any VCAA notice defect.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
appellant was informed of the evidence necessary to 
substantiate his claim.  The provisions of VCAA have been 
substantially complied with and no useful purpose would be 
served by delaying appellate review for further notice of 
VCAA.  

The Board also notes that the January 2004 letter implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service, private, and VA, have been obtained.  Appropriate 
requests to the service department have been made to 
ascertain and clarify the nature of the appellant's service.  
The record as it stands includes sufficient competent 
evidence to decide these claims.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the appellant with the claim.

Factual Background

The appellant asserts that he served with the Santiago-Cordon 
Guerrilla regiment USAFIP NL, attached to the G Company, 2nd 
Battalion, 14th Infantry Regiment USAFIP NL, was inducted 
January 1, 1943, and was separated from service August 30, 
1945.  He submitted photocopies of an Authorization for 
Issuance of Awards indicating he was awarded an Asiatic- 
Pacific Campaign Medal with two bronze stars, a World War II 
Victory Medal, and a Philippine Liberation Ribbon with two 
bronze stars, and of a dividend check from the Philippine 
Veterans Bank.  He also submitted a copy of a February 1997 
letter from the U.S. Army Reserve Personnel Center (ARPERCEN) 
indicating that he had served as a member of the Philippine 
Commonwealth Army including the recognized guerrillas, in the 
service of the U.S. Armed Forces from May 20, 1942 until June 
30, 1946.

In May 1999, the RO requested an authenticated copy of the 
appellant's records (specifically Form 23 Processing 
Affidavit) from the Adjutant General in the Philippines.  In 
October 1999, the Adjutant General certified that there were 
no records available at the Noncurrent Record Section 
regarding any service by the appellant with the Armed Forces 
of the Philippines.

The RO also requested records from the National Personnel 
Records Center (NPRC) in December 1998; the NPRC responded by 
saying that the requested records were fire related, and 
unavailable.  A handwritten note on the response, received in 
January 2000, indicates that there was another man with the 
same name, different middle initial, whose records had 
actually been destroyed.  Moreover, the claims file contains 
a report from ARPERCEN dated in March 1964, and forwarded to 
the RO in 1999, identifying a third man of that name with a 
different period of service.  All three men had different 
middle names.

In March 2000, the RO informed the appellant of the 
conflicting information which had been received, and informed 
him that another inquiry was being made to ensure that a 
response pertaining to the correct individual was obtained.  
In March 2001, the RO submitted a request specifying that the 
inquiry regarded the appellant.  ARPERCEN responded in April 
2001, certifying that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas in the service of the United States 
Armed Forces

In a Memorandum for File, dated in December 2001, the RO 
detailed the information that had been provided to ARPERSCOM 
(previously ARPERCEN) in an attempt to verify the reported 
service of the appellant.  This document shows that the 
information provided by the RO to ARPERSCOM includes the same 
full name, date and place of birth, and parent's names for 
the appellant as shown on documents received from the 
appellant.

Analysis

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "veteran of 
any war" means any veteran who served in the active military, 
naval or air service during a period of war.  38 C.F.R. § 
3.1(e).  Service as a Philippine Scout is included for 
pension, compensation, dependency and indemnity compensation 
and burial allowances, except those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits. Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.8(c) and (d).  Active service will be the 
period certified by the service department.  38 C.F.R. § 
3.9(a) and (d).  See also Sabonis v. Brown, 6 Vet. App. 426 
(1994).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1)  The evidence is a 
document issued by the service department; (2)  The document 
contains needed information as to length, time and character 
of service; and, (3)  in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the United States Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

Whether a claimant is a veteran and thus has basic 
eligibility to VA benefits is a question dependent on Service 
Department certification.  38 C.F.R. § 3.9 (a)(d).  In the 
instant case, the service department has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  Great care 
was taken to ensure that ARPERCEN was provided with accurate 
information regarding the appellant.  When the initial 
information was in conflict, the RO sought, and obtained 
clarification.  The Board notes that the appellant has 
submitted a statement showing he had service as a recognized 
guerrilla.  However, the Board is bound by the subsequent 
certification of nonservice by the service department.  
Accordingly, the Board finds that the appellant did not have 
recognized active service that would confer on him veteran's 
status, and eligibility for VA benefits.  


ORDER


The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


